Title: To Thomas Jefferson from William H. Cabell, 25 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 25. 1807
                        
                        I now enclose you the last letter from Norfolk. The next will I presume be from Major Newton to whom the
                            command has been transfered, & to whom I have communicated your opinion on the subject of supplies for the Columbine. 
                  I
                            am with the highest respect Sir yr. Ob. St.
                        
                            Wm H: Cabell
                            
                        
                    